Citation Nr: 0824128	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  01-04 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for periodontal 
disease.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for degenerative disc disease of the cervical spine 
and lumbar spine prior to October 12, 2006.

3.  Entitlement to a disability evaluation in excess of 20 
percent for intervertebral disc syndrome of the lumbar spine 
from October 12, 2006.

4.  Entitlement to a disability evaluation in excess of 20 
percent for intervertebral disc syndrome of the cervical 
spine from October 12, 2006.  

5.  Entitlement to a compensable disability evaluation for 
acne rosacea.  



REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to January 
1974 and from August 1987 to November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran's case was previously before the Board in August 
2004.  At that time the veteran was seeking an initial 
disability evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine and lumbar 
spine.  The Appeals Management Center (AMC) issued a rating 
decision in September 2007 that granted separate disability 
evaluations for the veteran's lumbar and cervical spine 
disabilities.  The change in the characterization of the 
issues on appeal is noted.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.





REMAND

The veteran originally testified at a video conference 
hearing in October 2003.  The Veterans Law Judge that 
conducted the hearing left the Board.  The Board wrote to the 
veteran and advised him of that fact and offered the veteran 
the opportunity to have a new hearing in April 2008.  See 
38 C.F.R. § 20.707 (2007).

The veteran responded in May 2008.  He elected to have a new 
video conference hearing.  

The Board notes that the veteran relocated from Florida to 
Texas during the pendency of his appeal.

In light of the foregoing the case must be REMANDED for the 
following:

1.  The claims folder should be 
transferred to the Houston, Texas, RO and 
the veteran should be scheduled for a 
video conference hearing at the RO with a 
Veterans Law Judge of the Board sitting 
in Washington D.C.  The veteran and his 
representative should be given an 
opportunity to prepare for the hearing.

2.  The claims folder should be returned 
to the Board in advance of the scheduled 
hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


